Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Final rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 7/08/2021.
	Claims 1-3, 6, 7, 10-12, 15, 19, and 20 are amended.
	In light of the amendments U.S.C. 112(b) rejection to claim 1 is respectfully withdrawn.
	Claims 1-20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues on pg. 12 of Applicant Arguments/Remarks Made in an Amendment filed 7/08/2021 that prior art does not teach, “in response to receiving a user selection input associated with the indicator of the shared channel, causing a presentation, via the user interface, of the organization list associated with the shared 
	Response to Argument 1, Applicant’s argument has been fully considered but
are moot, as the scope of the claims has changed. Newly found reference (U.S. Patent
Application Publication No. 2013/0174060 “Finn”) is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, and further in light of Finn, G. (2016, October 10). Workplace by Facebook opens to organizations across the globe. Martech. https://martech.org/workplace-facebook-opens-organizations-across-globe/, hereinafter “Finn”.
Claim 1:
Frost teaches a computer-implemented method for updating a user interface (i.e. Fig. 2, pg. 2, “Share an Existing Slack Channel”, wherein it is noted that “Eclipse Enterprise is currently Sharing channels with 4 other workspaces”, and sharing new channels will update the user interface) associated with a first user computing device of a user associated with a first organization (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that “Endo Jackson” is associated with Acme Creamery”), the user interface comprising a channel list pane (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, wherein it is noted that the channel list pane is equivalent to the “Channels”, “Shared Channels”, and “Starred” channel lists on the left hand sidebar), the computer- implemented method comprising: 
receiving (i.e. pg. 3, para. [Join a Shared Slack Channel], in another team has created the shared channel, all you have to do is accept the invite), from a second user computing device associated with a second organization that is different (i.e. pg. 1, external contributors—perhaps co-marketing partners, freelancers, or creative agencies)), a request for the user associated with the first organization (i.e. Fig. 1, pg. 1-2, it is noted that “Endo Jackson” is associated with Acme Creamery”) to join a shared channel associated with the second organization (i.e. pg. 3, para. [Join a Shared Slack Channel], If another team has created the shared channel, all you have to do is accept the invite. Open the invitation email, click Accept & Add Channel, and you'll see the new shared channel under the Shared Channels section in your Slack sidebar) and a third organization, wherein the third organization is different from the first organization and the second organization (i.e. pg. 4, para. [Sales Partners Channel], “Set up a shared channel with your reseller, value-added provider, or other channel partner”, wherein it is noted that Zapier states how a shared channel may be shared with a third organization such as a reseller, value-added provider, or other channel partner);
in response to receiving, from the first user computing device, an indication of acceptance of the request to join the shared channel, causing an indicator associated with the shared channel to be presented in the channel list pane of the user interface (i.e. pg. 3, para. [Join a Shared Slack Channel], click Accept & Add Channel, and you’ll see the new shared channel under the Shared Channels section in you Slack sidebar);	updating an organization list associated with the shared channel (i.e. Fig. 2, pg. 2, “Share an Existing Slack Channel”, wherein it is noted that “Eclipse Enterprise is currently Sharing channels with 4 other workspaces”, and sharing new channels will update the user interface) to include the first organization, the second organization, and the third organization (i.e. Fig. 2, pg. 2, “Share an Existing Slack Channel”, wherein the first, second, and third organizations are equivalent to how the shared channels included companies such as “Aero Components”, “Dept. of Transportation”, and “Gravity Capital”); 
in response to receiving a user selection input associated with the indicator of the shared channel (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that a user has selected on the left side bar shared channel #campaign-icecream), causing a presentation, via the user interface, of the organization (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that the selection of shared channel #campaign-icecream displays that the channel is shared with the organization DQ creative), 
 the organization list associated with the shared channel, wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel.  
However, Finn teaches 
the organization list associated with the shared channel (i.e. pg. 1, para. [Groups & multi-company groups], it is noted that the channel Fox / Tempo Planning displays a “companies list” with two companies Fox Fabrics and Tempo displayed), wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel (i.e. pg. 1, wherein it is noted that data corresponding to the organizations is equivalent to how the Fox Fabrics and Tempo have their company icons and titles displayed in the “companies list”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the organization list associated with the shared channel, wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel to Frost’s display of channel organizations with the organization list associated with the shared channel, wherein the organization list comprises data corresponding to the organizations that are associated with the shared channel as taught by Finn. One would have been motivated to combine Finn with Frost and would have had a reasonable expectation of success in order to use communication and collaboration tools to bring teams together (Finn, pg. 1).

Claim 2:
Frost and Finn teach the computer-implemented method of claim 1, 
Finn further teaches
in wherein the organization list further comprises a first organization indicator associated with the first organization, a second organization indicator associated with the second organization, and a third organization indicator associated with the second (i.e. pg.1, It is noted that a 1st and 2nd company icons for Fox Fabrics and Tempo are displayed in the “companies list”).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a third icon of a third company if a third company was a part of the multi-company group. One would have been motivated to have a third group icon included with a first and second group icon as it is a logical crossover from Facebook [which] is the groups feature which … groups allow for communication [and] sharing (Finn, pg. 1).


Claim 4:
Frost and Finn teach the computer-implemented method of claim 2.
Frost further teaches wherein the second organization indicator (i.e. pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that an icon for “Endo Jackson” who is a part of the “Acme Creamery” organization is displayed in the channel), is associated with a host organization identifier (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that in a case where user “Endo Jackson” will “invite the other team. Enter the email address of the other organization’s Workspace Owner or Admin along with their Slack URL, then click Create and Invite.”, the result will be a “a shared Slack channel that works on both your team's and your collaborating team's Slack accounts”, Also the host has no additional indicator next to their user ID and non-host users have their organization ID in their user indicator) and the first organization indicator and the (i.e. is it noted in pg. 5, para. [Account Management Channel], that multiple organization such as “a support manager, implementation specialist, or product expert””, are different organizations than “Acme Creamery” figure 1, Also the host has no additional indicator next to their user ID and non-host users have their organization ID in their user indicator).  

Claim 5:
Frost and Finn teach the computer-implemented method of claim 1.
Frost further teaches further comprising:	causing a shared channel indicator to be presented in the channel list pane in association with the shared channel (i.e. pg. 1-2, para. [Until Now] Now, in your Slack sidebar, there should be a new Shared Channels section along with your normal Starred), wherein the shared channel indicator provides a visual indication that the shared channel is associated with two or more organizations (i.e. it is noted in pg. 2, para. [Until now], Fig. 1, “How to Create a Shared Slack Chanel”, that shared channels have an arrow diamond icon next to the channel name).  

Claim 6:
Frost and Finn teach the computer-implemented method of claim 1.
Frost further teaches
wherein the data further comprises additional data associated with the shared channel (i.e. pg. 1, para.  [Until now], Fig. 1, “How to Create a Shared Slack Channel”, wherein it is noted that selected channel #campaign-icecream also displays additional data at the top of the channel name, such as a 45 person member count and that it is shared with DQ Creative).  

Claim 7:
Frost and Finn teach the computer-implemented method of claim 1.
Frost teaches further comprising: 
receiving, from the first user computing device, a subsequent request to invite another user associated with the first organization to join the shared channel (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that user “Emilio Pickard” has “joined #campaign-icecream by invitation from Takoma Aviza”, wherein user “Takoma Aviza” is part of a different organization than “Acme Creamery” user “Endo Jackson”, thus a first organization of Takoma Aviza has invited another user Emilio Pickard associated with the same organization as Takoma Aviza to the shared channel);	 and in response to receiving a second indication of acceptance of an invitation to join the shared channel, causing a presentation of the shared channel in a second user interface associated with a fourth user computing device associated with the other user (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that user “Emilo Pickard” is able to see and reply to the content of channel “#campaign-icecream”).  

Claim 10:


Claim 11:
Claim 11 is the apparatus claim of claim 2 and is rejected for similar reasons. 

Claim 13:
Claim 13 is the apparatus claim of claim 4 and is rejected for similar reasons. 

Claim 14:
Claim 14 is the apparatus claim of claim 5 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the apparatus claim of claim 6 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the apparatus claim of claim 7 and is rejected for similar reasons. 

Claim 18:
Frost and Finn teach the apparatus of claim 10.
Frost further teaches
wherein the indicator associated with the shared channel is a first indicator and the shared channel is a first shared channel (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, there is a symbol to the right of “#campaign-icecream” in the Slack sidebar, and the channel is shared with “DQ Creative”), the channel list pane (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, Left side Slack sidebar) comprises: 
the first indicator associated with the first shared channel (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, “#campaign-icecream”);	a second indicator associated with a second shared channel (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, “#agency-search3xp”);	and a third indicator associated with an internal channel (i.e. it is noted in Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, that the channel “#marketing-team”, is not a shared channel and thus is an internal channel).
Claim 19:
Claim 19 is the non-transitory computer readable media claim of claim 1 and is rejected for similar reasons. 
 
Claim 20:
Claim 20 is the non-transitory computer readable media claim of claim 2 and is rejected for similar reasons. 

Claims 3 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, and further in light of Finn, G. (2016, October 10). Workplace by Facebook opens to organizations across the globe. Martech. https://martech.org/workplace-facebook-opens-organizations-across-globe/, as applied to Claims 1 and 10 above, and further in view of U.S. Patent Application Publication NO. 20130174060 “Odell”.
Claim 3:
Frost and Finn teach the computer-implemented method of claim 2, 
Frost and Finn do not explicitly teach 
wherein the data comprises a member count associated with each of the first organization indicator, the second organization indicator, and the third organization indicator.
However, Odell teaches
wherein the data comprises a member count associated with each of the first organization indicator (i.e. para. [0059], Fig. 4B, it is noted that Buddies has 2/13 members logged in), the second organization indicator (i.e. para. [0059], Fig. 4B, it is noted that Family has 0/11 members logged in), and the third organization indicator (i.e. para. [0059], Fig. 4B, it is noted that Co-Workers has 2/6 members logged in).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the data comprises a member count associated with each of the first organization indicator, the second organization indicator, and the third organization indicator to Frost-Finn’s display of channel organizations with wherein the data comprises a member count associated with 

Claim 12:
	Claim 12 is the apparatus claim of claim 3 and is rejected for similar reasons.

Claims 8-9 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, A. (2018, January 23). How to Use Slack’s New Shared Channels: 6 Ways They’ll Help You Send Even Fewer Emails. Zapier. https://zapier.com/blog/slack-shared-channels/, hereinafter “Frost”, and further in light of Finn, G. (2016, October 10). Workplace by Facebook opens to organizations across the globe. Martech. https://martech.org/workplace-facebook-opens-organizations-across-globe/, hereinafter “Finn”, as applied to Claims 1 and 10 above, and further in view of U.S. Patent Application Publication NO. 2014/0279131 “Sullivan”.
Claim 8:
Frost and Finn teach the computer-implemented method of claim 1.
While Frost teaches wherein the second user computing device associated with the second organization (i.e. Fig. 1, pg. 1-2, “How to Create a Shared Slack Chanel”, it is noted that an icon for “Endo Jackson” who is a part of the “Acme Creamery” organization is displayed in the channel), and the second organization comprises a host organization of the shared channel (i.e. Fig. 2, para. [Until Now], “Then it’s finally time to invite the other time. Enter the email address of the other organization’s Workspace Owner or Admin along with their Slack URL, then click Create and Invite”, wherein the host organization of the shared channel is equivalent to any user who creates the shared channel and invites another team organization), Frost and Finn does not explicitly teach further comprising:	 receiving, from the second user computing device associated with the second organization, an indication that users associated with the first organization and the third organization are authorized to invite other users associated with other organizations to join the shared channel, wherein the second organization comprises a host organization of the shared channel;	 and sending, to the first user computing device, a message indicating that the user is authorized to invite the other users associated with the other organizations to join the shared channel.  
However, Sullivan teaches 
receiving, from the second user computing device (i.e. para. [0030], a computing device operated by the second user) associated with the second organization (i.e. para. [0065], one or more members of a marketplace that have administrative rights), an indication that users associated with the first organization and (i.e. para. [0069], anyone an administrator has invited) the third organization are authorized to invite other users (i.e. para. [0069], administrator may grant invitation rights to a broader group of members) associated with other organizations to join the (i.e. para. [0069], additional people to join the marketplace), wherein the second organization comprises a host organization of the shared channel;	 and sending (i.e. para. [0079], The TRADE GROUPER.TM. platform sends a number of notifications to members and non-members), to the first user computing device (i.e. para. [0030], “a computing device operated by the second user”, wherein the device operated by the second user may be another device operated by a user who was granted invitation rights by an administrator device), a message indicating that the user is authorized to invite the other users associated with the other organizations to join the shared channel (i.e. para. [0004], send a first message to the at least one first person inviting the at least one first person to access the first on-line marketplace).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an indication that users associated with the first organization and the third organization are authorized to invite other users associated with other organizations to join the shared channel to Frost-Finn’s shared channels with indicating that users associated with other marketplaces are authorized to invite other users associated with other marketplaces to join the shared marketplace channel as taught by Sullivan. One would have been motivated to combine Sullivan with Frost-Finn and would have had a reasonable expectation of success as it allows administrators the ability to create marketplaces that are very well controlled and potentially smaller marketplaces that are less controlled but more likely to expand membership (Sullivan, para. [0069]).

Claim 9:
Frost, Finn, and Sullivan teach the computer-implemented method of claim 8.
Sullivan further teaches
wherein the indication of acceptance is a first indication of acceptance (i.e. para. [0057], the user who receives their invitation via email or SMS can verify ownership of that email or SMS address), the computer-implemented method further comprising: 
receiving, from the first user computing device (i.e. para. [0030], a computing device operated by the second user), a subsequent request to invite (i.e. para. [0040], allow members that have been invited by an administrator to invite new members) another user of a fourth organization (i.e. para. [0044], wherein the “new members” may also be users who are, “Members [that] can administer and/or be members of multiple marketplaces”) to join the shared channel (i.e. para. [0039], Member Created Marketplace);	 and sending (i.e. para. [0040], members that have been invited by an administrator to invite new members), to a fourth user computing device (i.e. para. [0030], “a computing device operated by the second user”, wherein the device operated by the second user may be another device operated by a user not part of the private marketplace) associated with the other user of the fourth organization (i.e. para. [0044], wherein the “new members” may also be users who are, “Members [that] can administer and/or be members of multiple marketplaces”), an invitation to join the shared channel (i.e. para. [0057], sending an invitation to join a private marketplace);(i.e. para. [0057], users can add a credential to an existing TRADE GROUPER.TM. account that does not currently host the credential in order to join a marketplace they have been invited to join).

Claim 17:
Claim 17 is the apparatus claim of claim 8 and is rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171